After Remand from the Alabama Supreme Court

KELLUM, Judge.
In accordance with the Alabama Supreme Court’s opinion in Ex parte W.F., 214 So.3d 1153 (Ala.2015), we reverse the judgment of the Lowndes Circuit Court and remand this case to the circuit court for that court “to vacate [W.F.’s, W.L.C.’s, and R.J.J.’s] convictions and sentences and to enter a judgment acquitting the petitioners of all charges.” 214 So.3d at 1163.
REVERSED AND REMANDED.
WINDOM, P.J., and WELCH, BURKE, and JOINER, JJ., concur.